Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 16/486,142 in response to an original application filed on 08/14/2019. Claims 1 - 12 are currently pending and have been considered below. Claims 1 and 12 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 8/14/2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2015/0257073 A1).
Regarding claims 1 and 12, a method for performing a beam measurement in a wireless communication system, the method performed by a User Equipment comprising:
receiving a plurality of reference signals corresponding to a plurality of transmission (Tx) beams, [the BS1 211 transmits a plurality of the beamformed reference signals over the different beams. For doing so, the BS1 211 includes a signal processing means for the multiple beamforming The MS 220 receive the reference signals over the plurality of the receive beams, (Park et al., Paragraph 46)], 
identifying at least one first Tx beam corresponding to at least one first reception (Rx) beam that belongs to a first reception (Rx) beam group, [The beam ID is referred to as a beam index. To ease the understanding, a beam corresponding to a beam ID n is referred to as a beam-n. For an MS 320 and a BS1 311, an element <6, 3> is represented to indicate that a transmit beam-6 of the BS1 311 and a receive beam-3 of the MS 320 make the optimal beam pair, “wherein the beam pair represent the Tx beam group and Rx beam group”, (Park et al., Paragraph 51)], based on a measurement performed for the first Rx beam group using the plurality of reference signals, [the BS1 211 and the MS 220 measures all of the beams by transmitting and receiving the reference signals fewer times than the individual beam measurement, (Park et al., Paragraph 48)],
identifying at least one second Tx beam corresponding to at least one second Rx beam that belongs to a second Rx beam group, [for the MS 320 and a BS2 312, the optimal beam pair includes a transmit beam-5 of the BS2 312 and a receive beam-4 of the MS 320. For the MS 320 and a BS3 313, the optimal beam pair includes a transmit beam-6 of the BS3 313 and a receive beam-2 of the MS 320, “wherein the beam pair represent the Tx beam group and Rx beam group”, (Park et al., Paragraph 51)], based on a measurement performed for the second Rx beam group using the plurality of reference signals, [Referring to FIG. 2B, the BS1 211 and the MS 220 performs the individual measurement on the transmit beams of the selected transmit beam group and the receive beams of the selected receive beam group and determine the optimal beam pair, (Park et al., Paragraph 49)],
and reporting each of an index of the identified at least one first Tx beam and an index of the identified at least one second Tx beam to a base station, [the MS 820 reports the selected beam groups to at least one of the serving BSs or the target BSs, (Park et al., Paragraph 71)].

Regarding claim 2, the method of claim 1, wherein the step of reporting each of an index of the identified at least one first Tx beam and an index of the identified at least one second Tx beam to a base station includes:
reporting at least one first index pair including the index of the at least one first Tx beam and the index of the at least one first Rx beam, [the MS 820 reports the selected beam groups to at least one of the serving BSs or the target BSs, (Park et al., Paragraph 71)], 
and reporting at least one second index pair including the index of the at least one second Tx beam and the index of the at least one second Rx beam, [the MS 820 reports the selected beam groups to at least one of the serving BSs or the target BSs, (Park et al., Paragraph 71)].

Regarding claim 3, the method of claim 2, wherein each of a number of the indexes of the at least one first Tx beam and a number of the indexes of the at least one second Tx beam is determined based on configuration information received through a higher layer signaling from the base station, [the central management device 1540 determines the optimal beam group based on the measurement report and transmits the optimal beam group report to the serving BS 1510 and the target BS 1530, (Park et al., Paragraph 92)].

Regarding claim 6, the method of claim 1, further comprising: reporting, to the base station, information indicating a priority for at least one of the first Rx beam group or the second Rx beam group, [as the MS 120 travels around, the optimal beam pair with each BS 111, 112, and 113 changes. The MS 120 determines the optimal beam pair by comparing measurement results of the signals received over the different beams, (Park et al., Paragraph 45)].

Regarding claim 7, the method of claim 6, wherein the priority is determined based on at least one of Signal-to-Noise Ratio (SNR) or Signal-to-Interference-plus-Noise Ratio (SINR), [the measurement result is expressed using Received Signal Strength Information (RSSI), Signal to Noise Ratio (SNR), Signal to Interference and Noise Ratio (SINR), Carrier to Interference and Noise Ratio (CINR), (Park et al., Paragraph 45)].

Regarding claim 11, the method of claim 1, wherein the first Rx beam group and the second Rx beam group are determined based on beam group configuration information [the central management device 1540 determines the optimal beam group based on the measurement report and transmits the optimal beam group report to the serving BS 1510 and the target BS 1530, (Park et al., Paragraph 92)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0257073 A1) in view of YU et al. (US 2014/0112269 A1).

Regarding claim 4, Park et al. teaches a BS1 211 transmits a plurality of the beamformed reference signals over the different beams. The MS 220 receive the reference signals over the plurality of the receive beams, (Park et al., Paragraph 46),
Park et al. fails to explicitly teach that the index of the at least one first Tx beam and the index of the at least one second Tx beam is periodically reported based on reporting period configuration information received from the base station,
 (YU et al., Paragraph 47), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the index of the at least one first Tx beam and the index of the at least one second Tx beam is periodically reported based on reporting period configuration information received from the base station, (YU et al., Paragraph 47), in order to efficiently supporting a large capacity service of the user located in a cell boundary area and guaranteeing a stable link by a channel characteristic of the millimeter wave band using solely beamforming technology is difficult, (YU et al., Paragraph 5).

Regarding claim 5, the index of the at least one first Tx beam and the index of the at least one second Tx beam is aperiodically reported based on a predefined event, [the MS reports a channel measurement result of one or more neighboring BSs including a serving BS to the serving BS periodically or in an event-driven scheme, (YU et al., Paragraph 47)].

Regarding claim 8, the method of claim 1, further comprising: reporting first Reference Signal Received Power (RSRP) information measured for the first Rx beam group to the base station and reporting second RSRP information measured for the second Rx beam group to the base station, [The channel measurement result includes a signal measurement value of a reference signal output from each BS. As an example, the signal measurement value may include at least one of Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), Carrier to Interference and Noise Ratio (CINR), and interference power, (YU et al., Paragraph 47)].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0257073 A1) in view of Jung et al. (US 2014/0198681 A1).
Regarding claim 10, Park et al. teaches a BS1 211 transmits a plurality of the beamformed reference signals over the different beams. The MS 220 receive the reference signals over the plurality of the receive beams, (Park et al., Paragraph 46),
Park et al. fails to explicitly teach that the first Rx beam group and the second Rx beam group are determined among a plurality of Rx beams based on information for a channel property or a beam direction measured in the User Equipment, 
Jung et al. teaches the mobile station 130 may determine the direction corresponding to the measurement value with the highest reception strength among the N.times.M measurement values as an optimal transmission/reception beam direction, namely, a combination of an optimal transmission beam direction and an optimal reception beam direction, (Jung et al., Paragraph 7), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the first Rx beam group and the second Rx beam group are determined among a plurality of Rx beams based on information for a channel property or a beam direction measured in the User Equipment, (Jung et al., Paragraph 7), in order to diversifying the beam width used for transmitting broadcast channels and the beam width used for transmitting user data, (Jung et al., Paragraph 15).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).